IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


CITY OF PHILADELPHIA,            : No. 423 EAL 2015
                                 :
                Respondent       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
          v.                     :
                                 :
                                 :
RAYMOND PERFETTI,                :
                                 :
                Petitioner       :

CITY OF PHILADELPHIA,            : No. 424 EAL 2015
                                 :
                Respondent       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
          v.                     :
                                 :
                                 :
RAYMOND PERFETTI,                :
                                 :
                Petitioner       :

CITY OF PHILADELPHIA,            : No. 425 EAL 2015
                                 :
                Respondent       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
          v.                     :
                                 :
                                 :
RAYMOND PERFETTI,                :
                                 :
                Petitioner       :

CITY OF PHILADELPHIA,            : No. 426 EAL 2015
                                 :
                Respondent       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
          v.                     :
                                          :
                                          :
RAYMOND PERFETTI,                         :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.




          [423 EAL 2015, 424 EAL 2015, 425 EAL 2015 and 426 EAL 2015] - 2